227 F.3d 893 (7th Cir. 2000)
STEVEN ANDERSON, Petitioner-Appellant,v.ROGER D. COWAN, Warden, Respondent-Appellee.
No. 99-3485
In the  United States Court of Appeals  For the Seventh Circuit
Argued June 7, 2000Decided September 15, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 C 3352--Ruben Castillo, Judge.[Copyrighted Material Omitted]
Before POSNER, COFFEY and RIPPLE, Circuit Judges.
RIPPLE, Circuit Judge.


1
Mr. Anderson was tried  before a jury in an Illinois trial court and  found guilty of first-degree murder, armed  robbery, and aggravated kidnaping. He was  sentenced to a life term, a 30-year term, and a  15-year term, respectively.1 He then appealed  his conviction to the Appellate Court of  Illinois; that court upheld his conviction.  Thereafter, he sought leave to appeal to the  Supreme Court of Illinois, but his petition was  denied. Mr. Anderson next filed a petition for  writ of habeas corpus in the district court. The  district court denied his habeas petition but  granted a certificate of appealability on the  issue of whether Mr. Anderson's Confrontation  Clause rights had been violated under Bruton v.  United States, 391 U.S. 123 (1968). The district  court refused to issue a certificate with respect  to Mr. Anderson's remaining two issues: whether  he received ineffective assistance of counsel and  whether he is entitled to a Batson hearing. For  the reasons set forth in the following opinion,  we affirm the judgment of the district court.


2
* BACKGROUND


3
A confidential informant told the police that a  man named Lorne Gray was involved in the unsolved  murder of Alan Cypin. Over a year earlier,  Cypin's body had been found in an alley. The  police then questioned Gray, and he confessed to  the murder, but also implicated Mr. Anderson. The  police then located Mr. Anderson and requested  that he appear at the police station.


4
Upon Mr. Anderson's arrival at the police  station, the police placed him under arrest,  informed him of his Miranda rights, and then  questioned him about his involvement in Cypin's  murder. While the police were administering a  polygraph test, Mr. Anderson confessed his role  in the crime to Officer Garrity. Mr. Anderson  then repeated the same confession to Officers  Garrity, Harrington, and Puttin. Later in the  evening, he repeated his confession to an  assistant state's attorney, and, finally, he  confessed a fourth time during a court-reported  statement.


5
The State of Illinois ("the State") prosecuted  Mr. Anderson for the murder, robbery, and  kidnaping of Cypin. Gray was tried simultaneously  on the same charges before the same court but by  a separate jury. At the trial, Officer Garrity  testified about Mr. Anderson's confession to him.  Then, Officer Harrington testified that Mr.  Anderson had repeated the same story when he had  confessed the second time. Only these first two  confessions of Mr. Anderson were admitted into  evidence. Officer Harrington also testified about  Gray's confession, which implicated Mr. Anderson.

II
DISCUSSION
A.  Standard of Review

6
The Antiterrorism and Effective Death Penalty  Act ("AEDPA"), 28 U.S.C. sec. 2254,2 provides,  in pertinent part, that habeas relief may be  granted only if the adjudication of the claim by  the state court "resulted in a decision that was  contrary to, or involved an unreasonable  application of, clearly established Federal law,  as determined by the Supreme Court of the United  States." 28 U.S.C. sec. 2254 (d)(1). The Supreme  Court, in Williams v. Taylor, 120 S. Ct. 1495  (2000), clarified the meaning of this standard.  In Williams, the Court explained that a state  court decision is "contrary to" Supreme Court  precedent "if the state court arrives at a  conclusion opposite to that reached by this Court  on a question of law" or "if the state court  confronts facts that are materially  indistinguishable from a relevant Supreme Court  precedent and arrives at a result opposite to  ours." Id. at 1519. The Court then stated that "a  run-of-the-mill state-court decision applying the  correct legal rule from our cases to the facts of  a prisoner's case would not fit comfortably  within sec. 2254(d)(1)'s 'contrary to' clause."  Id. at 1520. The Court therefore focused on the  second phrase of the same subsection: "unreasonable application" of clearly established  Supreme Court precedent. It interpreted  "unreasonable application of" as either: "if the  state court identifies the correct governing  legal rule from this Court's cases but  unreasonably applies it to the facts of the  particular state prisoner's case" or "if the  state court either unreasonably extends a legal  principle from our precedent to a new context  where it should not apply or unreasonably refuses  to extend that principle to a new context where  it should apply." Id. at 1520.


7
We review the district court's decision to deny  habeas de novo. See Washington v. Smith, 219 F.3d  620, 627 (7th Cir. 2000); Lieberman v.  Washington, 128 F.3d 1085, 1091 (7th Cir. 1997).  When the case falls under sec. 2254(d)(1)'s  "contrary to" clause, we review the state court  decision de novo to determine the legal question  of what is clearly established law as determined  by the Supreme Court and whether the state court  decision is "contrary to" that precedent. See  Schaff v. Snyder, 190 F.3d 513, 522 (7th Cir.  1999). When the case fits under the "unreasonable  application of" clause of sec. 2254(d)(1), however, we defer to a reasonable state court  decision. See id. ("Whether the state court's  holding involved an 'unreasonable application' of  clearly established federal law, as determined by  the Supreme Court, is a mixed question of law and  fact that we traditionally also review de novo  but with a grant of deference to any reasonable  state court decision.").

B.  Confrontation Clause Violation

8
Mr. Anderson argues that his Sixth Amendment  right to confront the witness against him was  violated in the trial court. The trial court  admitted into evidence Gray's confession that  implicated Mr. Anderson; however, Gray did not  take the stand, and Mr. Anderson was unable to  cross-examine him. The Appellate Court of  Illinois held that the admission of Gray's  confession violated Mr. Anderson's rights under  the Confrontation Clause. It further held,  however, that overwhelming and incontrovertible  evidence of Mr. Anderson's guilt existed. The  court found that the outcome of Mr. Anderson's  trial was unaffected by the Confrontation Clause  violation and that the error therefore was  harmless beyond a reasonable doubt. Before us, as  he did in the district court, Mr. Anderson argues  that the admission of Gray's confession  constituted a violation of the Sixth Amendment as  set forth by the Supreme Court in Bruton v.  United States, 391 U.S. 123 (1968).


9
In Bruton, two defendants, Evans and Bruton,  were tried jointly. At their trial, the trial  court admitted the pretrial confession of Evans,  which implicated Bruton. The Supreme Court held  that Evans' confession was not admissible against  Bruton unless Evans waived his Fifth Amendment  right not to testify so that Bruton would be  permitted to cross-examine him. See id. at 127-  28. By admitting Evans' confession against  Bruton, the Court determined, Bruton's Sixth  Amendment rights under the Confrontation Clause  were violated. See id. Moreover, the Court  explained, a limiting instruction was not  sufficient to cure the error. See id. at 135-37.


10
The Supreme Court has explained that a violation  of the Bruton rule may be harmless error if there  is overwhelming evidence of the defendant's  guilt. See Harrington v. California, 395 U.S.  250, 253 (1969) (explaining that the case against  the defendant "was so overwhelming that we  conclude this violation of Bruton was harmless  beyond a reasonable doubt"). "In some cases the  properly admitted evidence of guilt is so  overwhelming, and the prejudicial effect of the  codefendant's admission is so insignificant by  comparison, that it is clear beyond a reasonable  doubt that the improper use of the admission was  harmless error." Schneble v. Florida, 405 U.S.  427, 430 (1972); see also United States v.  Martin, 897 F.2d 1368, 1372 (6th Cir. 1990) ("A  federal constitutional error can be held harmless  only if the Court is able 'to declare a belief  that it was harmless beyond a reasonable doubt.'"  (quoting Chapman v. California, 386 U.S. 18, 24  (1967))). Moreover, the Court explained, "unless  there is a reasonable possibility that the  improperly admitted evidence contributed to the  conviction, reversal is not required." Schneble,  405 U.S. at 432.


11
In Delaware v. Van Arsdall, 475 U.S. 673 (1986),  the Supreme Court set forth the factors for  determining whether a violation of the  Confrontation Clause was harmless error. See id.  at 684. The Court explained as follows:


12
Whether such an error is harmless in a particular  case depends upon a host of factors, all readily  accessible to reviewing courts. These factors  include the importance of the witness' testimony  in the prosecution's case, whether the testimony  was cumulative, the presence or absence of  evidence corroborating or contradicting the  testimony of the witness on material points, the  extent of cross-examination otherwise permitted,  and, of course, the overall strength of the  prosecution's case.


13
Id.; see also United States v. Eskridge, 164 F.3d  1042, 1044 (7th Cir. 1998) (citing Van Arsdall).  In Cruz v. New York, 481 U.S. 186, 189-90 (1987),  the Court gave further guidance on Bruton-type  errors and, significantly, gave additional  instruction on the methodology for determining  whether such an error may be considered harmless.  Specifically, the Court held that, when a  nontestifying co-defendant's confession is not  admissible directly against the defendant, the  Confrontation Clause bars its admission at their  joint trial even if the jury is instructed to not  consider it against the defendant and even if the  defendant's own confession is admitted against  him. See id. at 193. The Court further explained  that "the defendant's confession . . . may be  considered on appeal in assessing whether any  Confrontation Clause violation was harmless." Id.  at 193-94 (citations omitted) (emphasis added).  Cruz holds that the interlocking nature of the  confessions does not prevent a Confrontation  Clause violation; however, the interlocking  nature of the confessions may render the  violation harmless. See id. at 191.


14
The district court agreed with the Appellate  Court of Illinois that the admission of Gray's  confession violated Mr. Anderson's rights under  the Confrontation Clause. However, the district  court relied upon Cruz to hold that the Bruton  error was harmless. Even if Gray's confession was  excluded from the evidence, reasoned the district  court, Mr. Anderson's confession was sufficient  to sustain his conviction because a reasonable  jury would have found Mr. Anderson guilty. The  district court concluded that the state appellate  court's decision--that this error was harmless  beyond a reasonable doubt--was not contrary to,  or an unreasonable application of, clearly  established Supreme Court precedent.


15
As the district court cogently noted, in  considering whether the admission of Gray's  confession against Mr. Anderson was prejudicial,  we may take into consideration Mr. Anderson's two  confessions. During those confessions, he  provided detailed accounts of the crimes. Many of  the specific details provided in Mr. Anderson's  confessions were also present in Gray's  confession. Following the Supreme Court in Cruz,  the corroboration between the two confessions  suggests that the admission of Gray's confession  may be harmless error.


16
The state court concluded that the admission of  Gray's confession in violation of Bruton was  harmless error, and it reached this conclusion by  recognizing that there was "overwhelming and  incontrovertible evidence of defendant Anderson's  guilt." R.29, Ex.A at 12. The state court pointed  out that witness testimony and physical evidence  linked Mr. Anderson to the crime. Moreover, Mr.  Anderson twice confessed to the crime. In light  of all the evidence against Mr. Anderson, we  cannot conclude that the state court's  determination that the admission of Gray's  confession against Mr. Anderson was harmless  error is "contrary to or an unreasonable  application of" the clearly established Supreme  Court precedent of Bruton and its progeny.3

C.  Ineffective Assistance of Counsel

17
Mr. Anderson also submits that he was denied  effective assistance of counsel in the Appellate  Court of Illinois because counsel failed to  pursue the trial court's denial of Mr. Anderson's  motion to suppress his confessions. The district  court determined that Mr. Anderson procedurally  defaulted this claim.

1.

18
The district court did not grant a certificate  of appealability on this claim. When a district  court does not certify an issue for appeal, the  petitioner must make "a substantial showing of  the denial of a constitutional right." 28 U.S.C.  sec. 2253(c)(2). As the Supreme Court recently  held, for a petitioner to make a substantial  showing of the denial of a constitutional right,  the petitioner must show "that reasonable jurists  could debate whether . . . the petition should  have been resolved in a different manner or that  the issues presented were adequate to deserve  encouragement to proceed further." Slack v.  McDaniel, 120 S. Ct. 1595, 1603-04 (2000)  (citations and quotation marks omitted). "The  petitioner must demonstrate that reasonable  jurists would find the district court's  assessment of the constitutional claims debatable  or wrong." Id. at 1604.4 Mr. Anderson therefore  must make a substantial showing of the denial of  his Sixth Amendment right to effective assistance  of counsel before we may consider the merits of  this claim. See Schaff, 190 F.3d at 528.

2.

19
If a petitioner failed to raise his claim to the  state courts, and therefore failed to give the  state courts "the first opportunity to review  this claim and provide any necessary relief," he  has procedurally defaulted the claim. See  O'Sullivan v. Boerckel, 526 U.S. 838, 844 (1999);  Rodriguez v. Scillia, 193 F.3d 913, 916 (7th Cir.  1999). If a petitioner procedurally defaulted on  his claim in the state court, a federal court may  not grant habeas relief unless the petitioner  "can demonstrate cause for the default and actual  prejudice as a result of the alleged violation of  federal law, or demonstrate that failure to  consider the claims will result in a fundamental  miscarriage of justice." Coleman v. Thompson, 501  U.S. 722, 750 (1991); see also Thomas v.  McCaughtry, 201 F.3d 995, 999 (7th Cir. 2000);  Rodriguez, 193 F.3d at 917; Crivens v. Roth, 172  F.3d 991, 995 (7th Cir. 1999).


20
The district court pointed out that Mr. Anderson  did not raise his ineffective assistance of  counsel claim in his petition for appeal to the  Supreme Court of Illinois. This failure, the  district court held, denied that court the  opportunity to decide the claim. Moreover, the  district court noted that state post-conviction  relief was no longer available for Mr. Anderson.  Therefore, the district court concluded, Mr.  Anderson procedurally defaulted on his  ineffective assistance of counsel claim. To allow  him to proceed in federal court on his habeas  claim despite the procedural default, Mr.  Anderson must show, the district court stated,  cause for the default and actual prejudice due to  the default, or he must show that a failure to  consider the claim would result in a fundamental  miscarriage of justice. Because Mr. Anderson  failed to argue cause and prejudice, the district  court held that it could not consider the merits  of Mr. Anderson's claim.5


21
Mr. Anderson asserts that he has a  constitutional right to effective assistance of  counsel and that, in his appeal to the Appellate  Court of Illinois, his counsel was ineffective  under Strickland v. Washington, 466 U.S. 668  (1984), because counsel did not raise the denial  of Mr. Anderson's motion to suppress his  confessions.6 Mr. Anderson also claims that the  same counsel was ineffective before the Supreme  Court of Illinois when he failed to raise his own  failure to bring the suppression issue before the  Appellate Court of Illinois. This second lapse by  counsel, he claims, constituted "cause" for his  failure to raise his ineffective assistance of  counsel claim before the state courts.


22
Mr. Anderson has procedurally defaulted his  ineffective assistance of counsel claim. To  preserve this claim for habeas review, Mr.  Anderson needed to present it to the Supreme  Court of Illinois in his petition for  discretionary review. See Boerckel, 526 U.S. at  848. In failing to present this claim to the  Illinois courts, Mr. Anderson deprived the state  courts of the first opportunity to review it. See  id. at 844. This failure resulted in a procedural  default of his claim. See id. at 848.


23
Mr. Anderson argues that, because he had  ineffective assistance of counsel in his petition  to the Supreme Court of Illinois, there is  "cause" for his failure to present his  ineffective assistance of counsel claim in his  petition for discretionary review to the Supreme  Court of Illinois. The Supreme Court of the  United States has held that "[a]ttorney error  that constitutes ineffective assistance of  counsel is cause." Coleman, 501 U.S. at 753-54.  However, "a criminal defendant does not have a  constitutional right to counsel to pursue  discretionary state appeals," Wainwright v.  Torna, 455 U.S. 586, 587 (1982), and "the right  to appointed counsel extends to the first appeal  of right, and no further." Pennsylvania v.  Finley, 481 U.S. 551, 555 (1987). In proceedings  in which a petitioner does not have a  constitutional right to counsel, "a petitioner  cannot claim constitutionally ineffective  assistance of counsel in such proceedings." See  Coleman, 501 U.S. at 752-53. Mr. Anderson  therefore had no constitutional right to counsel  for his discretionary petition to the Supreme  Court of Illinois, and he could not have received  ineffective assistance of counsel for the failure  of counsel to raise his ineffective assistance of  counsel claim in his petition to the Supreme  Court of Illinois. See id. Mr. Anderson thus has  procedurally defaulted his ineffective assistance  of counsel claim, and he has not made a  substantial showing of the denial of a  constitutional right.

D.  Batson Claim

24
To make out a prima facie case of purposeful  discrimination under Batson v. Kentucky, 476 U.S.  79 (1986), Mr. Anderson needs to show that the  State struck a member of a constitutionally  protected class during jury selection and that  all the relevant circumstances raise an inference  of intentional discrimination by the State. See  United States v. Brisk, 171 F.3d 514, 523 (7th  Cir.), cert. denied, 120 S. Ct. 150 (1999).  Relevant circumstances include the pattern of  strikes and the prosecutor's questions and  statements. See Batson, 476 U.S. at 96-97; cf.  United States v. Cooke, 110 F.3d 1288, 1301 (7th  Cir. 1997) (stating that the mere fact that the  prosecutor used his peremptory challenges to  exclude two African-Americans, without more, is  insufficient to raise an inference of  discrimination); Brisk, 171 F.3d at 523 (same).


25
The Appellate Court of Illinois held that Mr.  Anderson failed to make out a prima facie case of  race discrimination under Batson. The state court  said that it was unable to discern the race of  the jury or of the other excluded venire members  because Mr. Anderson failed to preserve the  record of the racial composition of the venire  pool. The prosecutor's use of two of its  peremptory challenges to exclude African-American  women from the jury, according to the court,  failed to establish an inference of  discrimination under Batson. Thus, the state  court held that Mr. Anderson failed to establish  his prima facie case for a Batson hearing.


26
The district court also held that Mr. Anderson  was not entitled to a Batson hearing because he  could not establish a prima facie case of  purposeful discrimination by the prosecutor in  the use of his peremptory challenges. Mr.  Anderson could not establish a prima facie case,  explained the district court, because to do so he  needed to do more than simply point to the fact  that the State excluded an African-American  venire person when using a peremptory challenge.  Instead, the district court stated, the defendant  must have shown that, when considering all the  relevant circumstances, such as a pattern of  strikes or the questions of the prosecutor, there  was an inference of intentional discrimination.  The district court therefore refused to hold that  Mr. Anderson was entitled to a Batson hearing.


27
Mr. Anderson asserts that his request for a  Batson hearing was incorrectly denied. He argues  that he made out a prima facie case of purposeful  discrimination by the State based solely on the  prosecutor's exercise of peremptory challenges at  his trial. He states that he needs to show only  that he is a member of a cognizable racial group  and that the prosecutor removed venire members of  his race; the race of the jury or the other  excluded venire members, he claims, does not  indicate whether the prosecutor used the two  peremptory challenges in a discriminatory  fashion. "To establish a prima facie case of  purposeful discrimination under Batson," however,  Mr. Anderson "must do more than merely point to  the fact that the government excluded an African-  American venireperson by using a peremptory  challenge." Cooke, 110 F.3d at 1301. Instead, he  also must show that the facts and "any other  relevant circumstances" raise an inference of  discriminatory practice by the prosecutor.  Batson, 476 U.S. at 96. According to the Supreme  Court in Batson:


28
In deciding whether the defendant has made the  requisite showing [for a prima facie case], the  trial court should consider all relevant  circumstances. For example, a "pattern" of  strikes against black jurors included in the  particular venire might give rise to an inference  of discrimination.  Similarly, the prosecutor's  questions and statements during voir dire  examination and in exercising his challenges may  support or refute an inference of discriminatory  purpose. These examples are merely illustrative.


29
Id. at 96-97. Mr. Anderson does not provide any  other "relevant circumstances" to inform us  whether the prosecutor used the peremptory  challenges in a discriminatory manner, and the  Appellate Court of Illinois' denial of a Batson  hearing is therefore not contrary to or an  unreasonable application of clearly established  Supreme Court precedent. Mr. Anderson has not  made a substantial showing of the denial of a  constitutional right.

Conclusion

30
For the foregoing reasons, the judgment of the  district court is affirmed.

AFFIRMED


Notes:


1
 The armed robbery term was to run consecutively  with the murder sentence and the aggravated  kidnaping term was to run concurrently with the  armed robbery sentence.


2
 AEDPA applies to Mr. Anderson's case because he  filed his federal habeas petition after the  effective date of AEDPA, April 25, 1996. See  Lindh v. Murphy, 521 U.S. 320, 336 (1997).


3
 Before AEDPA, federal courts assessed, on habeas  review, whether a constitutional error was  harmless by applying the rule articulated by the  Supreme Court in Brecht v. Abrahamson, 507 U.S.  619 (1993). Under that formula, the federal  habeas courts were to inquire, in the case of  trial error, whether that error "'had substantial  and injurious effect or influence in determining  the jury's verdict.'" Id. at 637 (quoting  Kotteakos v. United States, 328 U.S. 750, 776  (1946)). This standard was refined by the Court  in O'Neal v. McAninch, 513 U.S. 432 (1995), which  held that "where the record is so evenly balanced  that a conscientious judge is in grave doubt as  to the harmlessness of the error," id. at 437,  the petitioner must prevail, see id. at 436.
It is unclear whether the holdings in Brecht and  O'Neal have survived the passage of AEDPA. In  Nevers v. Killigan, 169 F.3d 352 (6th Cir. 1999),  our colleagues in the Sixth Circuit held that  "the test set out by the Supreme Court in  Kotteakos and explicitly reiterated in Brecht  quite precisely captures Congress's intent as  expressed in AEDPA and, therefore, continues to  be applicable." Id. at 371. The court reasoned  that, under Brecht, "it is the habeas  petitioner's burden to demonstrate that the trial  error resulted in 'actual prejudice' . . . . If  the petitioner is able to make that showing, he  will surely have demonstrated that the state  court's finding that the error was harmless  beyond a reasonable doubt--the Chapman standard--  was outside the realm of plausible credible  outcomes, and therefore resulted from an  unreasonable application of Chapman." Id. at 370  (quoting Brecht, 507 U.S. at 637). Nevers has  been followed in the Sixth Circuit, although with  a marked lack of enthusiasm. See Maurino v.  Johnson, 210 F.3d 638, 644 (6th Cir. 2000)  (following Nevers "because there has been no  intervening Supreme Court decision invalidating  that panel's decision"), abrogation on other  grounds recognized by Harris v. Stovall, 212 F.3d  940 (6th Cir. 2000). The Eighth Circuit, by  contrast, has indicated, in dicta, skepticism  about the continued vitality of Brecht. See  Whitmore v. Kenna, 213 F.3d 431, 433 (8th Cir.  2000). We need not take sides on this  disagreement. Even if we assume that Brecht  articulates a more generous standard than AEDPA,  we must conclude that, under that more generous  standard, the error was harmless. See Thomas v.  Gibson, 218 F.3d 1213, 1226 n.12 (10th Cir.  2000).


4
 See also Porter v. Gramley, 112 F.3d 1308, 1312  (7th Cir. 1997) (stating that a petitioner must  demonstrate that an issue is debatable among  jurists or that "the questions 'deserve  encouragement to proceed further'" (quoting  Barefoot v. Estelle, 463 U.S. 880, 893 n.4  (1983))).


5
 The district court further explained that, even  if it reached the merits, Mr. Anderson's  ineffective assistance of counsel claim would  fail. Under Strickland v. Washington, 466 U.S.  668 (1984), Mr. Anderson is required to show that  his counsel's performance was so deficient that  it fell below an objective standard of  reasonableness and that he was prejudiced by this  deficient performance and that there was a  reasonable probability that, but for counsel's  unprofessional errors, the result of the  proceeding would have been different.
According to the district court, Mr. Anderson  claims that his court-reported statement violated  Miranda and, thus, that his counsel's failure to  object to that confession constituted  constitutionally deficient performance. As the  district court pointed out, this statement by Mr.  Anderson was not even introduced into evidence at  trial. His first two confessions, for which there  is uncontested evidence that prior to his  statements Mr. Anderson was read his Miranda  rights, were introduced at trial. The potential  Miranda violation for his fourth (as well as his  third) confession does not nullify the validity  of his first two confessions. Thus, the district  court held that Mr. Anderson's counsel was not  acting deficiently in failing to object to the  admission of his confessions at trial.


6
 Mr. Anderson filed a motion to suppress his  confessions. The State admitted that his court-  reported statement violated Miranda and agreed  not to use it at trial. He claims that he  produced enough evidence of Miranda violations  for his other confessions in his motion to  suppress that those confessions should not have  been admitted into evidence.
The failure of his counsel to pursue the denial  of his motion to suppress his confessions,  according to Mr. Anderson, is a violation of his  Sixth Amendment right to effective assistance of  counsel. Mr. Anderson contends that there is no  strategic reason for appellate counsel's failure  to raise the denial of the motion to suppress his  statements in the state court. Failure of counsel  to raise this claim, Mr. Anderson argues,  prejudiced him because, without these  confessions, no evidence existed against him  (except for the constitutionally questionable  confession of his co-defendant).